NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENDRA M. CARRINGTON,                           No.    18-17098

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-00038-KJD-NJK
 v.

SANTANDER CONSUMER USA, INC.;                   MEMORANDUM*
EXPERIAN INFORMATION
SOLUTIONS, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                            Submitted March 25, 2020**
                               Las Vegas, Nevada

Before: W. FLETCHER, BYBEE, and WATFORD, Circuit Judges.

      Kendra Carrington alleged that Santander Consumer USA, Inc. (Santander)

violated the Fair Credit Reporting Act (FCRA) by furnishing false information to

Experian Information Solutions, Inc. (Experian). Santander filed a motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 4

dismiss, which the district court construed as a motion for summary judgment and

granted. We affirm.

      Carrington knew or should have known that Santander furnished false

information to Experian in the fall of 2014, thereby triggering the two-year statute

of limitations as to her FCRA claims against Santander. See 15 U.S.C. §§ 1681s-

2(a)–(b), 1681p(1); Drew v. Equifax Info. Servs., LLC, 690 F.3d 1100, 1109–10

(9th Cir. 2012). On August 29, 2014, Experian inaccurately reported to Carrington

that her account with Santander was open, had a monthly payment of $525, and

had an outstanding balance of $10,355 as of July 31, 2014. That information was

inaccurate because Carrington had fully paid off the loan from Santander in early

August, closing her Santander account. The information reflected Experian’s

investigation of a dispute Carrington had filed in early August, as part of which

Experian asked Santander to verify Carrington’s account details. On September

10, 2014, Carrington sent a letter to Experian stating her belief that the information

in the August report was “inaccurate, incorrect, incomplete and/or invalid.” In

response, Experian told Carrington that it had “already investigated this

information and [Santander] ha[d] verified its accuracy.” Despite having

discovered, or having constructively discovered, by fall 2014 that Santander

furnished false information to Experian, Carrington did not file her claim against

Santander until more than two years later. See Drew, 690 F.3d at 1109.
                                                                           Page 3 of 4

      Carrington’s fall 2014 communications with Experian belie her claim that

she first learned that Santander reported false information to Experian in July 2016,

when she received an Experian credit report that had the same inaccurate

information as the August report did, but without the “as of July 31, 2014”

qualifier. As described above, Experian informed Carrington in the fall of 2014

that Santander verified the information Carrington believed was inaccurate.

      The fact that Carrington filed an additional dispute with Experian in

September 2016 is irrelevant to the timeliness of her FCRA claims against

Santander. Carrington alleged that Santander violated its statutory duty to

investigate disputes and furnish accurate information to credit reporting agencies,

but those duties arise only after a data furnisher like Santander receives a notice of

dispute from a credit reporting agency like Experian. See 15 U.S.C. § 1681s-2(b);

Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009). The

record suggests that Experian sent Santander a notice of dispute regarding

Carrington’s account only once, in August 2014. Carrington speculates that

Santander must have again furnished false information to Experian in late 2016—

thereby triggering a new limitations period—simply because a February 2017

Experian credit report states that it was “updated from [Experian’s] processing” of

the dispute Carrington filed regarding her Santander account in September 2016.

But nothing in the record shows that Experian communicated with Santander as
                                                                 Page 4 of 4

part of its processing of Carrington’s September 2016 dispute.

      AFFIRMED.